Citation Nr: 1440494	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  06-11 016A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a separate disability rating for neurological impairment of the left lower extremity for the period from December 9, 2006 to March 10, 2009 as a component of service-connected thoracic spine disability.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel
INTRODUCTION

The Veteran had active military service from March 1953 to December 1953.

These matters are before the Board of Veterans' Appeals (Board) on appeal, in part, from a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  By that rating action, the RO awarded service connection for a lower thoracic compression fracture (thoracic spine) disability; an initial 10 percent disability rating was assigned.  Then, in an April 2008 rating decision, the initial disability rating for the Veteran's service-connected thoracic spine disability was increased by the RO from 10 to 20 percent disabling.  

In January 2009, the Veteran testified before a Veterans Law Judge during a Travel Board hearing held at the RO.  Thereafter, the Veterans Law Judge who conducted the January 2009 hearing retired from the Board.  The Veteran was given an opportunity to testify before the undersigned Veteran's Law Judge during a December 2011 Travel Board hearing.  Transcripts of these hearings have been associated with the claims files.

In a July 2012 decision, the Board denied an initial evaluation in excess of 20 percent for the service-connected thoracic disability.  The Board also found that a separate disability rating for neurological impairment of the left lower extremity was not warranted.  The Veteran appealed the Board's denial of a separate rating for neurological impairment of the left lower extremity to the United States Court of Appeals for Veterans Claims (Court).  By a January 2013 Order, the Court vacated that portion of the Board's July 2012 decision, wherein it denied a separate rating for neurological impairment of the left lower extremity, consistent with a Joint Motion For Partial Remand (Joint Motion).

This claim was remanded by the Board in September 2013 for additional development to comply with the Joint Motion.  It has now returned to the Board for adjudication.  

The September 2013 Remand included the issue of entitlement to service connection for post-traumatic arthritis of the feet. The Veteran was found to have initiated an appeal on that issue, which triggered the duty to provide him a Statement of the Case (SOC).  See Manlincon V. West, 12 Vet. App. 238 (1999).  An SOC on the service connection issue was then furnished to the Veteran in June 2014.  An attached cover letter advised the Veteran that he had 60 days from the date of the letter (June 2, 2014) or one year from the rating decision (February 2012), which ever was later, to perfect his appeal.  To date, no additional filings have been met with respect to the issue of service connection for post-traumatic arthritis of the feet.

The issue of entitlement to service connection for a lumbar spine disability, to include as secondary to service connected lower thoracic compression fracture, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence fails to establish that the Veteran's neurological impairment of the left lower extremity that is associated with his service-connected thoracic spine disability.



	(CONTINUED ON NEXT PAGE)



CONCLUSION OF LAW

The criteria for a separate disability rating for neurological impairment of the left lower extremity as associated with his service-connected thoracic spine disability have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.159, 4.71a, Diagnostic Codes 5235 to 5243, Note (1) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim decided herein with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in June 2005 and March 2006 of the criteria for establishing direct service connection, including how VA determines disability ratings and effective dates if service connection is awarded.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent May 2014 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations regarding his service-connected thoracic spine injury in December 2006, December 2008, and November 2010, along with an addendum medical opinion on any potential neurological left leg impairment in May 2014.  To that end, when VA undertakes to provide a VA examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examinations and opinions obtained in this case are adequate for adjudication purposes, as they are based on a full review of the claims file and, for the examinations, consider the Veteran's complaints as well as physical examination findings.  

The claim was Remanded in September 2013 for an addendum medical opinion.  As noted above, the opinion was obtained in May 2014 and it is adequate to decide the claim.  Therefore, a remand is not necessary.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).       
Discussion of the Veteran's December 2011 Travel Board hearing is also necessary.   The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issue on appeal, from which this claim is based, was identified.  Information was elicited from the Veteran concerning the nature and severity of his back disability.  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159. 

II. Analysis 

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2012).

The Veteran's entire history is to be considered when assigning a disability rating.  38 C.F.R. § 4.1 (2012); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

This case comes before the Board on a claim for an increased evaluation for a thoracic spine disability.  As such, the Board must determine whether there is any other basis upon which an increased evaluation may be assignable in addition to the orthopedic manifestations, in this case, as to neurological manifestations specific to findings of a left leg impairment.  In this regard, except as otherwise provided in the Rating Schedule, all disabilities, including those arising from a single disease entity, are to be rated separately, unless the conditions constitute the same disability or the same manifestation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 Vet. App. 259 (1994).

In rating spinal disabilities, any associated objective neurologic abnormalities are to be rated separately.  68 Fed. Reg. 51,454, 51,456 (codified at 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5235 to 5243, Note (1)) (emphasis added).

The evidence of record shows that the December 2006 VA examination and March 2009 VA treatment record note positive straight leg raises, Gaenslen, Patrick, and Yeoman's tests for the left leg.  Additionally, during the January 2008 examination, the Veteran indicated that he had radiculopathy on the posterior aspect of both legs.  The May 2014 VA examiner also acknowledged the presence of neurological dysfunction of the left lower extremity.  A clear diagnosis was not established.  There is sufficient evidence to document the presence of a neurological disorder of the left lower extremity for the referenced date period.

However, the May 2014 VA examiner ultimately determined that the Veteran's service connected thoracic spine disability "would not cause his left leg impairment."  He instead indicated that the left leg impairment "would only be caused by neurological involvement of the lumbar spinal nerves."  Put another way, the neurological dysfunction experienced by the Veteran in his left lower extremity was found to be related to a disability of the Veteran's non-service connected lumbosacral disability and not his thoracic spine disorder.

It is the Board's duty to assess the credibility and probative value of evidence.  Hayes v. Brown, 5 Vet. App. 60 (1993); Wood v. Derwinski, 1 Vet. App. 190 (1992)).  Moreover, providing that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429 (1995).  With any piece of evidence, the credibility and weight to be assigned to the opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

In light of the above, the Board finds that the preponderance of the evidence is against a finding that a separate disability rating is warranted for neurologic disability, specifically left leg neurological impairment.  The probative medical evidence does not demonstrate that the Veteran suffers from a left leg impairment that is linked to his thoracic spine disability.  The Board does no discount the December 2006 VA examination report and March 2009 VA treatment record that note positive straight leg raises, Gaenslen, Patrick, and Yeoman's tests for the left leg.  However, there is no indication of a diagnosis of a left leg neurological impairment due to or the result of his thoracic spine disability.  The evidence instead links the impairment to a non-service connected entity.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (holding that the Board is precluded from differentiating between symptomatology attributed to service-connected disability and nonservice-connected disability in the absence of medical evidence which does so).

Consideration has been given to the assertions of the Veteran and his representative that the neurological symptoms that he experiences are due to his service connected thoracic spine disability, and that a separate compensable rating should be assigned.  However, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, neurological disorders, including radiculopathy, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Radiculopathy is not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that other specific findings are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).
 
That is, although the Board readily acknowledges that Veteran is competent to report neurological symptoms in his left leg, such as numbness and tingling, there is no indication that the Veteran is competent to etiologically link these reported symptoms to his thoracic spine disability.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating orthopedic or neurological disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

Under these circumstances, the Board finds that the claim for a separate disability rating for a neurological impairment of the left lower extremity for the period from December 9, 2006 to March 10, 2009  as a component of the Veteran's service-connected thoracic disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

Entitlement to a separate disability rating for a neurological impairment of the left lower extremity for the period from December 9, 2006 to March 10, 2009 as a component of service-connected thoracic spine disability is denied. 




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


